      Case 1:18-cv-12058-RGS Document 123-1 Filed 04/04/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF MASSACHUSETTS

____________________________________
SECURITIES AND EXCHANGE              )
COMMISSION,                          )
            Plaintiff,              )
                                     )
            v.                       )
                                     )
ROGER KNOX, WINTERCAP SA             )
MICHAEL T. GASTAUER,                 )
WB21 US INC., SILVERTON, SA INC., )                  Civil Action No. 18-cv-10258 (RGS)
WB21 NA INC., C CAPITAL              )
CORPORATION, WINTERCAP               )
SA INC., AND B2 CAP INC.             )
                       Defendants,   )
                                     )
RAIMUND GASTAUER, SIMONE             )
GASTAUER FOEHR, B21 LTD.,            )
SHAMAL INTERNATIONAL FZE,            )
AND WB21 DMCC,                       )
            Relief Defendants.       )
____________________________________)

                    DECLARATION OF PHILLIP GASTAUER

       I, Phillip Gastauer, under threat of penalty for perjury, declare:

       1.      I make this declaration in lieu of an oath in support of WB21 DMCC’s mo-

      tion to dismiss the complaint for lack of personal jurisdiction. I am a Director of

      WB21 DMCC, I am authorized to speak on its behalf, I am over eighteen years old

      and have personal knowledge of the facts contained in this declaration.

      2.      I understand that WB21 DMCC has been named as a “relief defendant.”

       3.      WB21 DMCC was formed as a Company with Limited Liability in Dubai,

      UAE, on August 17, 2017, Certificate No. DMCC93238 (See Exhibit A).


                                                !1
      Case 1:18-cv-12058-RGS Document 123-1 Filed 04/04/19 Page 2 of 2



       4.       WB21 DMCC has never conducted business in Massachusetts or the United

      States.

       5.       WB21 DMCC has never had a bank or investment account in Mass-

      achusetts or the United States.

       6.       WB21 DMCC has paid no taxes in the United States.

       7.       WB21 DMCC has no contracts with U.S. parties.

       8.       WB21 DMCC has not sued anyone in the United States.

       I declare under threat of penalty for perjury under the laws of the United States that

the foregoing is true and correct.


Signed on April 4, 2019.

                                              _
                                             Phillip Gastauer




                                               !2
